Opinion by
Judge Mencer,
The Penn State Faculty Club appeals to this Court to hold that The Pennsylvania State University and the immediately surrounding area is a resort within the meaning of Section 461 of the Liquor Code, Act of April 12, 1951, P.L. 90, as amended, 47 P.S. §4-461.
The Faculty Club’s 300 members, most of whom are teachers and administrative personnel from the University’s main campus in State College, are attempting to obtain a new club liquor license. The license would allow alcoholic beverages to be available at a new clubhouse building on the main campus. This building was built and is owned by the University, which leases it to the Faculty Club.
Problems have arisen because State College’s quota of 16 licenses for the retail sale of alcoholic beverages is already exceeded by six. In addition, there are five hotel liquor licenses, one club liquor license, and two catering-club liquor licenses which are not counted against the quota. The Faculty Club therefore applied to the Pennsylvania Liquor Control Board (Board) to determine whether in its opinion, the Bor*323ough of State College is located within a “resort area.” Such a determination, coupled with a finding that the Faculty Club members actually need the license, would allow the Board to issue a license to the Club pursuant to Section 461. See Willowbrook Country Club, Inc. Liquor License Case, 409 Pa. 370, 187 A.2d 154 (1962); Application of Dorothy R. Hohl, 20 Pa. Commonwealth Ct. 490, 342 A.2d 493 (1975). See also Petition of Springdale District Sportsmen’s Association, 20 Pa. Commonwealth Ct. 479, 342 A.2d 802 (1975); Riviera Country Club Liquor License Case, 201 Pa. Superior Ct. 70, 191 A.2d 725 (1963).
After extensive hearings, the Board issued an opinion finding that the quota for the municipality was exceeded as hereinbefore indicated, that the clubhouse on the main campus was not located within a resort area, and that necessity for an additional retail liquor license had not been established. It therefore refused to grant a new club liquor license, and the Faculty Club appealed to the Court of Common Pleas of Centre County.
Pursuant to Section 464 of the Liquor Code, 47 P.S. §4-464, the lower court heard the application de novo on questions of fact and administrative discretion. Without making specific findings, the lower court concluded that the record justified the Board’s finding that the Borough of State College is not within a resort area. The Court noted in particular that recreational facilities between 10 and 25 miles from The Pennsylvania State University campus did not effectively create a resort area surrounding the campus and that to call the campus itself a resort would be an insult to a fine university. Affirming the Board on the resort-area issue, the Court sustained the refusal to issue a license to the Faculty Club.
On appeal to .this Court, the Faculty Club contends that the Board abused its discretion in failing to issue *324a license. In particular, the Club maintains that it was an abuse of discretion not to consider recreational activities more than 10 miles from the campus and to determine that the activities which drew large numbers of transients were not resort activities. We disagree.
Initially, we note that our scope of review is limited because the discretion to determine whether or not a municipality is located within a resort area is vested in the Board by the express language of the Liquor Code, and there must be a clear abuse of administrative discretion before our courts are authorized to set aside the Board’s action. Chukker Valley Golf Club, Inc. v. Pennsylvania Liquor Control Board, 20 Pa. Commonwealth Ct. 321, 341 A.2d 212 (1975); Bierman Liquor License Case, 188 Pa. Superior Ct. 200, 145 A.2d 876 (1958).
In determining whether the Board clearly abused its discretion in finding that the clubhouse was not located within a resort area, we are unaided by the Liquor Code, which leaves undefined the term “resort.” Nevertheless, we are guided by the intention of the Legislature, see Willowbrook, supra, as derived from several sources. It has been recognized that
[t]he proceedings before the legislature at the time of the enactment of the original statute disclose that this exception to the quota rule ‘was drafted solely for the purpose of having an equitable distribution of licenses’ in areas wherein, at certain seasons, the ‘population’ is greatly increased, ‘making it quite obvious that the usual number of licenses would not be adequate to serve the people.’- It is apparent that the legislature contemplated the seasonal influx of a large number of temporary inhabitants and the presence of suitable accommodations for this ‘transient population.’
*325Bierman, supra, 188 Pa. Superior Ct. at 204-05, 145 A.2d at 879 (footnote omitted).
However, this exception to the quota rule must he interpreted in light of the fact that “[t]he Liquor Code was enacted for the purpose of regulating and restraining the sale of liquor and not for the purpose of promoting it.” Id. at 206, 145 A.2d 879.
With this purpose in mind, and guided by the able briefs of counsel, we have carefully examined the instant record. It reveals that throughout the year there are occasional influxes of transients into State College. While there is conflicting testimony as to whether and when the influx is such as to make it quite obvious that the usual number of licenses would not be adequate to serve the people, it is generally agreed that there are occasional days when it is difficult to quickly obtain desired service. These include those six fall Saturdays when visitors come to watch the football team play at its home field, an orientation week for incoming students, and the periodic continuing education programs held at the Continuing Education Conference Center on the campus. Other testimony suggested that Mother’s Day and days of alumni reunions were also busy. The record does not reveal that service is at all strained during the other noteworthy athletic, cultural, and recreational events occurring on the campus of The Pennsylvania State University.
Nor does the record indicate that the temporary population' which is indisputably drawn to recreational facilities outside the Borough of State College strains service within the Borough. This is not surprising since, of those recreational facilities outside State College which attract other than local visitors, only Stone Valley Recreation Area1 is less than 14 *326miles from the main campus. Both Black Moshannon State Park and Bald Eagle State Park are located 22 miles from the campus.
In addition, the record establishes that there are room accommodations available to visitors of the Penn State area, including university residence halls which are widely used by continuing'education participants. The record also reveals that the university-owned Faculty Club building is a mere áá feet from the nearest licensed premises, the Nittany Lion Inn, which is also owned by- the University. Further, of the 22 State College premises holding a retail liquor license, 18 are less than eight-tenths of a mile from the Faculty Club premises and the others are less than 2 miles from the Club building.
' We hold that the instant record does not support a determination that the Board clearly abused its discretion. As to whether the campus itself should be termed a resort, we note that no center for educational and intellectual instruction has yet been so demeaned by the courts of this Commonwealth. Clearly, a legitimate question arises as to whether the type of activity which- on this record could suggest occasionally slow service in State College is that contemplated by the Legislature when it chose to use the term “resort.” Without judicial precedent to support a contrary position,2 we cannot say the. Board clearly *327abused its statutory power to form an opinion on tbe issue.
As to whether the area surrounding the campus should be termed a resort area, we note the absence of authority for the proposition that transient-drawing recreational facilities3 located between 14 and 22 miles from State College can effectively create a resort area surrounding the municipality.4 The lower court’s observation on this point is not without merit : “If these facilities effectively create a resort area, one may as well call the entire State of Pennsylvania a resort area and forget the licensing quotas. Pennsylvania is dotted with dams, lakes, fishing facilities and parks within easy driving distance from nearly every *328community in Pennsylvania.” 12 Centre C.L.J. 17, 20 (1976). Cf. Chukker, supra (where recreational opportunities are located up to 32 miles from applicant, that any part of county could be termed a resort area is a patently ridiculous idea). See also Bierman, supra, 188 Pa. Superior Ct. at 205-06, 145 A.2d at 879.
The Legislature has seen fit to entrust to the Board the duty of equitably distributing liquor licenses where obviously inadequate service is caused by a large seasonal influx of transients using local “resort” facilities. 'Where, as here, the Board receives and considers evidence on the issues and makes an order which neither violates the purpose of the Liquor Code nor ignores law or fact nor is otherwise clearly arbitrary and unreasonable, we are not authorized to substitute our views and reverse such an order.
Affirmed.
Order
And Now, this 10th day of January, 1978, the order of the Court of Common Pleas of Centre County in the above-captioned matter, dated December 17, 1976, is hereby affirmed.

 Stone Valley Recreation Area is part of The Pennsylvania State University.


 In the past, areas in which large transient populations have seasonally engaged in swimming, boating, fishing, water skiing, skin diving, skating, tobogganing, skiing, shooting, hunting, archery, riding, camping, picnicking, tennis, baseball, softball, football, volleyball; golf, dancing, or bridge have been found to be resort areas. See Kennells Mills Sportsmen’s Club, Inc. v. Pennsylvania Liquor Control Board, 20 Pa. Commonwealth Ct. 487, 342 A.2d 809 (1975); Aqua Club Liquor License Case, 202 Pa. Superior Ct. 192, 195 A.2d 802 (1963), allocatur denied (1964); Wildwood Golf Club Liquor License Case, 199 Pa. Superior Ct. 353, 185 A.2d 649 (1962), allocatur denied (1963); Willowbrook Country Club, Inc. Liquor License *327Case, 198 Pa. Superior Ct. 242, 181 A.2d 698, aff'd 409 Pa. 370, 187 A.2d 154 (1962 ; Mannitto Haven Liquor License Case, 196 Pa. Superior Ct. 524, 175 A.2d 911 (1961); William Penn Sportsmen’s Ass’n Liquor License Case, 196 Pa. Superior Ct. 519, 175 A.2d 908 (1961). Notable by their absence are occasional spectating and participating in alumni reunions, orientation week programs, and continuing education programs.


 “Clearly the mere fact that there are heavily used recreational facilities in the general vicinity of the applicant cannot in itself establish such a seasonal population increase. It may well be in fact that the parks and recreational facilities are used primarily by the very people who live in the area.” Chakker, supra, 20 Pa. Commonwealth Ct. at 324, 341 A.2d at 213.


 See Springdale, supra (whether local area, in itself, is resort area) ; Wildwood, supra note 2 (applicant was itself resort and was adjacent to and part of general North Park area which included extensive resort type facilities within 3%-mile radius of applicant); Willowbrook, supra note 2 (applicant was //, 6, and IS miles, respectively, from three facilities which attracted thousands of people yearly) ; William Penn, supra note 2 (applicant was approximately 2.6 miles from heavily used recreational facilities). See also Chukker, supra (opportunities existed up to 32 miles from applicant) ; Andes Grove Rod and Gun Club Liquor License Case, 201 Pa. Superior Ct. 21, 190 A.2d 355, allocatur denied (1963) (applicant centrally located in close proximity to lakes and parks affording opportunities).